ORDER

PER CURIAM.
Appellant, Michael Salyers, appeals from a conviction in the Circuit Court of the County of St. Charles of one count of attempted burglary in the second degree in violation of RSMo §§ 564.011 and 569.170 (Supp.1993), for which appellant was sentenced to seven years’ imprisonment. We affirm.
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is not clearly erroneous. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the circuit court’s order pursuant to Rule 30.25(b).